
	
		III
		112th CONGRESS
		1st Session
		S. RES. 231
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2011
			Mr. Burr (for himself,
			 Mrs. Feinstein, Mr. Brown of Ohio, Mr.
			 Begich, Mr. Lautenberg, and
			 Mr. Alexander) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 2011 as
		  National Child Awareness Month to promote awareness of charities
		  benefitting children and youth-serving organizations throughout the United
		  States and recognizing efforts made by those charities and organizations on
		  behalf of children and youth as critical contributions to the future of the
		  United States. 
	
	
		Whereas millions of children and youth in the United
			 States represent the hopes and future of the United States;
		Whereas numerous individuals, charities benefitting
			 children, and youth-serving organizations that work with children and youth
			 collaborate to provide invaluable services to enrich and better the lives of
			 children and youth throughout the United States;
		Whereas raising awareness of, and increasing support for,
			 organizations that provide access to healthcare, social services, education,
			 the arts, sports, and other services will result in the development of
			 character and the future success of the children and youth of the United
			 States;
		Whereas the month of September, as the school year begins,
			 is a time when parents, families, teachers, school administrators, and
			 communities increase their focus on children and youth throughout the United
			 States;
		Whereas the month of September is a time for the people of
			 the United States to highlight and be mindful of the needs of children and
			 youth;
		Whereas private corporations and businesses have joined
			 with hundreds of national and local charitable organizations throughout the
			 United States in support of a month-long focus on children and youth;
			 and
		Whereas designating September 2011 as National
			 Child Awareness Month would recognize that a long-term commitment to
			 children and youth is in the public interest, and will encourage widespread
			 support for charities and organizations that seek to provide a better future
			 for the children and youth of the United States: Now, therefore, be it
		
	
		That the Senate designates September
			 2011 as National Child Awareness Month—
			(1)to promote
			 awareness of charities benefitting children and youth-serving organizations
			 throughout the United States; and
			(2)to recognize
			 efforts made by those charities and organizations on behalf of children and
			 youth as critical contributions to the future of the United States.
			
